Memorandum. The order of the Appellate Division should be reversed, without costs, insofar as it modified the judgment of the Supreme Court and the judgment of the Supreme Court reinstated except that the fourth decretal paragraph of subdivision B is modified to provide for the division of all sums remaining in the bank account of Toray Corp. This modification is to reflect the withdrawal by Thomas Epstein, before trial, of the $2,500 contributed solely by him. The purchase of the tract of land should not be treated as a single transaction, since the Toray parcel was intended to be held separate and independent of the Nassau parcel and have no connection with the Princeton Folding Box Corp.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel and Jasen concur; Judge Keating taking no part.
Order reversed, without costs, and case remitted to Special and Trial Term for further proceedings in' accordance with the memorandum herein.